Citation Nr: 0514140	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
C.F.R. § 1151 for amputation of the 3rd and 5th toes of the 
left foot. 

2.  Entitlement to compensation benefits pursuant to 38 
C.F.R. § 1151 for possible future loss of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1947.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2005.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's amputation of the 3rd and 5th toes of the 
left foot was the result of VA treatment.  

2.  The veteran has not or even claimed to have lost his left 
foot.  He is concerned that he may lose it in the future.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for amputation of the 3rd and 
5th toes of the left foot have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2004).

2.  The claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for possible future loss of 
the left foot is denied as a matter of law.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  He contends that he had the 
3rd and 5th toes of the left foot amputated as a result of VA 
treatment.  He also feels that he is at risk of losing his 
whole left foot.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 Statement of the Case (SOC) and 
the March 2004 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in 
January 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated in detail the elements that must 
be established to substantiate his claim for compensation 
under the provisions of 38 C.F.R. § 1151. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2004 VCAA letter, the RO informed the veteran that VA 
was responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the January 15, 2004 letter, page 5.  
The letter further advised "We will try to help you get such 
things as medical records, employment records, or records 
from other Federal agencies. [...] We will also assist you by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."  See the January 15, 2004 letter, page 1.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the January 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the January 2004 letter 
informed the veteran: "If you have additional evidence to 
submit, please do so as instructed below."  

The Board therefore finds that the January 2004 letter, the 
October 2003 SOC, and the March 2004 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board notes that, even though the January 2004 VCAA 
letter requested a response within 60 days (the August 2002 
VCAA letter requested a response within 30 days), it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the January 2004 letter.  The fact that the veteran's 
claim was readjudicated in the March 2004 SSOC, prior to the 
expiration of the one-year period, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claims on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in May 2003).  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that the 
claims were readjudicated and a SSOC was provided to the 
veteran in March 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records, private physicians' statements, 
and reports of VA examinations, which will be described 
below.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran provided testimony in support of 
his claims in March 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in January 2001; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 currently in effect 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by :(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care or ;(B) an event which 
is not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Analysis

1.  Entitlement to compensation benefits pursuant to 38 
C.F.R. § 1151 for amputation of the 3rd and 5th toes of the 
left foot. 

In a March 2001 rating decision, service connection was 
established for amputation of the left great toe.  The award 
was based on a VA medical opinion concluding that the 
amputation was the result of VA treatment.  See VA medical 
opinion dated November 18, 2000.  It was noted that whirlpool 
treatments prescribed by the VA in 1994 for treatment of an 
ulcer of the left foot were counterprodutive and resulted in 
the development of osteomyelitis which required amputation of 
the toe.  The veteran contends that the same treatment led to 
the amputation of the 3rd and 5th toes of his left foot.  

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of such 
injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, supra.  With respect to Jones element (3), 
nexus, in order to find entitlement to § 1151 benefits, there 
must be evidence that the veteran has additional disability 
that was either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.

With respect to Jones element (1), current disability, it is 
undisputed that the veteran underwent amputation of the 3rd 
and 5th toes of the left foot as confirmed by an April 2003 
VA examination.  Therefore, Jones element (1) has been met.

With respect to Jones element (2), evidence of incurrence or 
aggravation of the disability as the result of VA treatment, 
there is objective evidence that the veteran underwent 
whirlpool treatments while being treated at a VA facility in 
1994 for an ulcer of the left foot.  As noted above, service 
connection has already been established for amputation of the 
left great toe as a result of such treatment.  Element (2) 
has therefore been met.

With respect to Jones element (3), medical nexus, the 
evidence of record is conflicting.  

In a February 2001 statement, Dr. N.S. noted that he had 
treated the veteran for several years.  Dr. S. indicated that 
the veteran had received improper treatment for an ulcer of 
the foot and subsequently developed osteomyelitis which led 
to the amputation of the left great toe (surgery which he 
performed).  Dr. S. noted that another toe on the veteran's 
left foot was amputated after an ulceration occurred and he 
developed osteomyelitis.  

The veteran underwent VA examination in February 2003 in 
conjunction with his claim.  The history noted that the 
veteran had "diabetic ulcers" develop on his left foot 
leading to amputation of the great, 3rd and, 5th toes.  The 
diagnosis was partial amputation of the left great toe and 
amputation of 3rd and 5th toes.  The examiner opined that it 
was "more likely than not these amputations are all due to 
complications from diabetic ulcers."  

The veteran was afforded another VA examination in April 
2003.  The examiner opined that it was unlikely that either 
the 3rd or 5th toe amputations were related to the same 
osteomyelitic infection which cause the veteran's great toe 
to be partially amputated.  The examiner went on to state 
that it should be noted that the veteran is a diabetic and as 
such is subject to repeated ulcerations of the extremities 
due to diabetic neuropathy.  The examiner felt that the 3rd 
and 5th toe amputations were not due to improper treatment by 
VA.  

As noted above, service connection has already been awarded 
for amputation of the left great toe as being the result of 
osteomyelitis incurred as a result of improper VA treatment.  
Dr. S. states that additional left toe amputations are also 
due to osteomyelitis.  Although the February 2003 VA examiner 
maintains that the 3rd and 5th toe amputations are the result 
of "diabetic ulcers," he nonetheless concludes that all the 
toe amputations are due to the same condition.  Again, VA has 
already conceded that the service-connected left great toe 
amputation is due to osteomyelitic infection.  The April 2003 
VA examiner's opinion is the only one of record which 
maintains that the left great toe amputation is unrelated to 
the 3rd and 5th toe amputations.  He states that the left 
great toe amputation is a result of osteomyelitic infection 
while the 3rd and 5th toe amputations are due to diabetic 
neuropathy.  Given the conflicting medical opinions, the 
Board finds that that there exists an approximate balance of 
evidence for and against the issue of medical nexus.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  Accordingly, with 
resolution of doubt in the veteran's favor, the Board finds 
that Jones element (3) is satisfied.  As all the Jones 
elements have been met, a grant of the benefit sought on 
appeal is in order.  

2.  Entitlement to compensation benefits pursuant to 38 
C.F.R. § 1151 for possible future loss of the left foot.  

The veteran claims that, although he has not lost his left 
foot, he is at risk of losing it in the future due to the 
same complications which led to the toe amputations.  Indeed, 
Dr. N.S.'s February 2001 statement discusses "future risk" 
for loss of his leg.  

To be entitled to compensation under 38 U.S.C.A. § 1151, 
there must be "additional disability" found.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (in claim for service 
connection, allegations of a future disability are not 
sufficient for an award of compensation): Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Because there is no claim that the veteran has lost his left 
foot, there is no dispute of fact for the Board to resolve.  
That being the case, the law, and not the facts, are 
dispositive of the issue, and no amount of development would 
change the outcome of the case.  Since even the veteran, 
himself, has specifically acknowledged that he has not lost 
his left foot, see March 2005 hearing transcript at page 3, 
and current disability is not what he is seeking 38 U.S.C.A. 
§ 1151 benefits for, his claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to compensation benefits pursuant to 38 C.F.R. § 
1151 for amputation of the 3rd and 5th toes of the left foot 
is granted.  

Entitlement to compensation benefits pursuant to 38 C.F.R. § 
1151 for possible future loss of the left foot is denied.  



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


